Motion to dismiss appeal denied, upon condition that appellant perfect the appeal for the November term (for which term the case is set down) and be ready for argument when reached, and upon the further condition that within five days from the entry of the order herein appellant give an undertaking, with corporate surety, sufficient to indemnify respondent in the event of a deficiency judgment; otherwise, motion granted, with ten dollars costs. Present — Lazansky, P. J., Rich, Young, Seeger and Scudder, JJ. Settle order on notice.